PER CURIAM.
This appeal arises from an apparent conflict between the provisions of Code 1951, §§ 22-109 and 23-101. The question presented on brief and at oral argument is whether the Corporation Counsel or the United States Attorney for the District of Columbia is authorized by Congress to prosecute violators of Code 1951, § 22-3112.
Appellees were charged with destruction of private property in violation of Code 1951, § 22-3112. Prosecution was brought by the Corporation Counsel pursuant to Code 1951, § 22-109. After first accepting pleas of guilty the trial judge ruled that the United States Attorney for the District of Columbia was the proper prosecuting authority under Code 1951, § 23-101 and sua sponte dismissed the informations. The District of Columbia contends that the dismissals were improper and brings the question here for determination.
Code 1951, § 23-102 provides that:
“If in any case any question shall arise as to whether under section 23-101 the prosecution should be conducted by the corporation counsel or by the *783attorney of the United States for the District of Columbia, the presiding justice shall forthwith, either of his own motion or upon suggestion of the corporation counsel or the attorney of the United States, certify the case to the United States Court of Appeals for the District of Columbia, which court shall hear and determine the question in a summary way.” (Emphasis supplied.)
The language of this statute is clear and unambiguous. It requires the trial judge where a question as to the proper prosecuting authority is raised either by the court or by government counsel to certify the question to the United States Court of Appeals for the District of Columbia.
Reversed and remanded with instructions to reinstate the informations and to certify the question to the United States Court of Appeals for the District of Columbia Circuit.